Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. 	This Office Action is in response to the RCE filed on 10/29/2021. 
Claims 1-67 have been canceled. 
Claims 68-93 are pending. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 10/29/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Response to Arguments

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
4.	This office action has been issued in response to amendment filed on 10/29/2021. Claims 68-93 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under 35 USC 112 First New 
	Please see the rejections for further detail below.

Claim Rejections - 35 USC §112

5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner andprocess of making and using it, in such full, clear, concise, andexact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and usethe same and shallset forth thebestmode contemplated by the inventor of carrying out his invention. 
6. 	Independent claims 68, 76, 82 and 88 and their dependent claims are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. These claims are subject to new matters, enablement and possession of the invention.
These claims recite, “identify a traffic sign in the image” and “determine … an ontology for a combination of the traffic sign and the text”. However, nowhere in the instant specification does it disclose how to identify traffic sign and build an ontology of traffic signs. And thus, these claims are failing to comply with the written description requirements of enablement and possession of the invention.
Independent claims 68, 76, 82 and 88 also disclose, “determine, based on the traffic sign and text, an ontology …”. Nowhere in the instant specification does it disclose generating 
Moreover, since these claims contain new matters, they are not entitled to the effective filing date of 08/21/2009.
Identifying traffic signs and building ontologies (taxonomies, categories and classes) of traffic signs are not trivial. The prime examples are US 6266442 (Before this application’s effective filing date), US 10,255,511 (After this application’s effective filing date), US 10,115,028 (After this application’s effective filing date) and last but not least US 9418303 (After this application’s effective filing date), each of which has its own struggles and difficulties of trying to identify traffic signs. Using rocket fuels as an analogy, a patent application that discloses implementing liquid rockets but adds a paragraph saying, ‘by the way, our rockets could also be powered by solid state or anti-matter state rockets or anything down the line’, should not be entitled to a patent of solid state rockets or anti-matter state rockets or prevent other inventors from obtaining patents of solid or anti-matter rockets. A simple synonym expansion and text search patent application has now turned into a full-blown mobile image search and traffic sign recognition due to the ‘by-the-way’-like mentions in the specification. Image search and traffic sign recognition deserve their own thorough written descriptions, not by the mere few mentions.
Also, since Applicant’s own specification does not specify how to create an ontology from traffic sign AND text, the Examiner is entitled to interpret the phrase as simply creating categories or classes of texts extracted from traffic signs.

Dependent claims 70, 78, 84 and 90:
the search query is executed separately and in parallel to determining the ontology’. Nowhere in the specification does it discloses executing data separately AND in parallel. These claims contain new matter.

Dependent claims 71, 79, 85 and 91:
Dependent claims 71, 79, 85 and 81 disclose, “wherein the search query includes the ontology determined from the traffic sign”. Nowhere in the specification does it disclose or give examples of how the search query includes the ontology determined from the traffic sign. These claims contain new matter.

Dependent claims 73, 81, 87 and 93:
Dependent claims 73, 81, 87 and 93 disclose, “translate the text from a visual representation as presented on the traffic sign to a translated representation sharing the ontology with the visual representation’. Nowhere in the specification does it discloses such a concept. These claims contain new matter.

Independent claim 76:
Independent claim 76 recites, “extract a non-text pattern from the traffic sign”. Non-text pattern, as known by one having ordinary skill in the art, is the image or shape of the image itself. Thus, it contains new matter.
Independent claim 76 recites, “determine, based on the traffic sign and the non-text pattern, an ontology for a combination of the traffic sign and the non-text pattern; and generate a read out of the ontology”.  Nowhere in the specification does it indicate or give 

Independent claim 82:
Independent claim 82 discloses, “wherein an identity of the traffic sign is selected as a primary most-relevant search result of the imaging data”: Nowhere in the specification does it disclose or give examples of how to identity traffic signs let alone to indicate that the entity of the traffic sign is selected as a primary most-relevant search result of the imaging data. This claim contains new matter and is subject to enablement and possession of the invention. 

Independent claim 88:
Independent claim 88 indicates, “searching for an ontology for a combination of the traffic sign and the characters, wherein searching prioritizes the traffic sign over the characters based on an order of recognizing the traffic sign before the characters”. Nowhere in the specification does it indicate or at least give examples of how to create an ontology of traffic signs let alone to search for an ontology for a combination of the traffic sign and the characters, wherein searching prioritizes the traffic sign over the character based on an order of recognizing the traffic sign before the characters. This claim contain new matter and is also being subject to enablement and possession of the invention.

Examiner’s Note

ontology” can be interpreted as a set of taxonomy, class, catalogue, category or domain because their data are usually organized in hierarchies or tree-like structures. 
“generate a read out of the ontology” is interpreted as providing search results in categories / sub-categories such as text or audio output to a user. 
Interpretation of dependent claim 73: 
“visual representation” is interpreted as text presented visually in a captured image. 
“translated representation sharing the ontology” is interpreted as text extracted using OCR and then determining its meaning using classification / catalogue technique or other semantic technique.
Interpretation of dependent claim 75:
“ontological weight” is interpreted as a user who specifies exactly what category or subject he/she wants to search.

Interpretation of dependent claim 76:
“non-text pattern” is interpreted as anything that is not textual, such as shapes of images, colors of images, sizes of images or locations of images.

Interpretation of independent claim 82:
“identity of the traffic sign” is interpreted as shapes, text, sizes, colors, locations or placements of the traffic sign.

Interpretation of independent claim 88:
right after a system has recognized that a sign is actually a traffic sign. 

Claim Rejections -35 USC $103

8. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter soughtto be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the inventionwas made.

Application/Control Number: 13/390,526 Page 8 Art Unit: 2161

9. 	Claims 68-69, 71-77, 79-83, 85-89 and 91-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laumeyer et al (US 6266442) in view of Zetune (US 20100049431) Claim 68:
Laumeyer suggests a system, comprising: a processor; and a memory storing instructions that when executed by the processor configure the processor to: receive an image from a camera included in a car [Laumeyer: Fig 3B and column 3, lines 14-45 (traffic signs are identified from a car’s camera)]; identify a traffic sign in the image [Laumeyer Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (Traffic sign recognition)]; extract text from the traffic sign [Laumeyer Col 8, lines 1-20 (OCR extracting texts from images)]; determine, based on the traffic sign and the text, an ontology for a combination of the traffic sign and the text [Laumeyer Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (traffic or road sign identification. “classes of road signs” (ontology). “catalogue” (ontology). “organize searchable data” (searchable ontology)].
Zetune suggests generating a read out of the ontology [Zetune: Par 103 (audio output), par 86 (map search), par 70 and 79 (OCR and Street sign determination)].
Both references (Laumeyer and Zetune) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data recognition. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Laumeyer and Zetune before him/her, to modify the system of Laumeyer with the teaching of Zetune in order to provide audio output to users [Zetune: Par 103].
Claim 69:
The combined teachings of Laumeyer and Zetune suggest receiving a search query; and providing at least one search result responsive to the search query based at least in part on a location of the car [Laumeyer Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (“location of the signs’’)].
Claim 71:
The combined teachings of Laumeyer and Zetune suggest wherein the search query includes the ontology determined from the traffic sign [Laumeyer Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (traffic or road sign identification. “classes of road signs” (ontology). “catalogue” (ontology). “organize searchable data” (searchable ontology)].
Claim 72:
The combined teachings of Laumeyer and Zetune suggest wherein the read out is provided as an audio [Zetune: Par 103 (audio output), par 86 (map search), par 70 and 79 (OCR and street sign determination)].
Therefore, the limitations of claim 72 are rejected in the analysis of claim 68 above and the claim is rejected on that basis.
Claim 73:
The combined teachings of Laumeyer and Zetune suggest wherein the instructions further configure the processor to: translate the text from a visual representation as presented on the traffic sign to a translated representation sharing the ontology with the visual representation [Laumeyer Laumeyer Col 8, lines 1-20 (OCR), Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (traffic or road sign identification. “classes of road signs” (ontology). “catalogue” (ontology). “organize searchable data” (searchable ontology)].
Claim 74:
The combined teachings of Laumeyer and Zetune suggest wherein searching for the ontology for the combination of the traffic sign and the characters is based off of contextual terms derived from the combination that include one or more of date, time, and location to provide context to the ontology [Laumeyer Col 8, lines 1-20 (OCR), Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (traffic or road sign identification. “classes of road signs” (ontology). “catalogue” (ontology). “organize searchable data” (searchable ontology). ). Col 4, lines 50-67 through col 5, (“location of the signs”’)].
Claim 75:
The combined teachings of Laumeyer and Zetune suggest wherein searching for the ontology for the combination of the traffic sign and the characters is based on the context for the ontology identifying an ontological weight from a plurality of candidate ontological weights assignable by a user to adjust a relative weight during search [Laumeyer: Col 10, lines 60-67 through col 11, lines 1-11 (a user can set a confirm or fail flag to data) and Abstract (“visual representation of the object in a form dictated by the end user/operator of the system” “human intervention can Still be used to help judge and confirm a variety of classifications”].
Claim 76:

Laumeyer suggests a system, comprising: a processor; and a memory storing instructions that when executed by the processor configure the processor to: receive an image from a camera included in a car [Laumeyer: Fig 3B and column 3, lines 14-45 (identifying traffic signs from a car’s camera)]; identify a traffic sign in the image [Laumeyer Col 3, lines 14-45, col 4, lines 50-67 through col 5 lines 1-64 (traffic sign’s recognition)]; extract a non- text pattern from the traffic sign [Laumeyer Col 3, linrd 14-45 and col 4, lines 50-67 (shapes, sizes, locations or colors)]; determine, based on the traffic sign and the non-text pattern, an ontology for a combination of the traffic sign and the non-text pattern [Laumeyer Col 3, lines 14- 45, col 4, lines 50-67 through col 5 lines 1-64 (a combination), col 4, lines 50-67 through col 5, (traffic or road sign identification. “classes of road signs” (ontology). “catalogue” (ontology). “organize searchable data” (searchable ontology)].
Zetune suggests generating a read out of the ontology [Zetune: Par 103 (audio output), par 86 (map search), par 70 and 79 (OCR and Street sign determination)].
Laumeyer and Zetune) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data recognition. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Laumeyer and Zetune before him/her, to modify the system of Laumeyer with the teaching of Zetune in order to provide audio output to users [Zetune: Par 103].
Claim 77:
Claim 77 is essentially the same as claim 69 and rejected under the same reasons as applied above. 
Claim 79:

Claim 79 is essentially the same as claim 71 and rejected under the same reasons as applied above. 
Claims 80-81:
Claims 80-81 are essentially the same as claims 72-73 and rejected under the same reasons as applied above. 
Claim 82:
Claim 82 is essentially the same as claim 68 and rejected under the same reasons as applied above.
“identity of the traffic sign” is interpreted as shapes, text, sizes, colors, locations or placements of the traffic sign. 
Claim 83:
Claim 83 is essentially the same as claim 69 and rejected under the same reasons as applied above. 
Claim 85:
Claim 85 is essentially the same as claim 71 and rejected under the same reasons as applied above. 
Claim 86:
Claim 86 is essentially the same as claim 72 and rejected under the same reasons as applied above. 
Claim 87:
Claim 87 is essentially the same as claim 73 and rejected under the same reasons as applied above. 
Claim 88:

Claim 88 is essentially the same as claim 68 and rejected under the same reasons as applied above.
The process of using an OCR tool to extract text from a traffic sign is normally implemented right after a system has recognized that a sign is actually a traffic sign. 
Claim 89:
Claim 89 is essentially the same as claim 69 and rejected under the same reasons as applied above.
Claim 91:
Claim 91 is essentially the same as claim 71 and rejected under the same reasons as applied above. 
Claims 92-93:
.

10. 	Claims 70, 78, 84 and 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laumeyer et al (US 6266442) in view of Zetune (US 20100049431) and further in view of Bachthavachalu et al (US 8312037)
Claim 70:
The combined teachings of Laumeyer, Zetune and Bachthavachalu suggest the search query includes additional text entered via an input device or a speech recognition application [Laumeyer: col 8, lines 1-20 (OCR)].

Bachthavachalu suggests the search query is executed separately and in parallel [Bachthavachalu: Col 8, lines 30-62 (“summary queries are then executed in parallel” and “a summary query executed on each parent node” (it is interpreted as a query can be executed separately in each node while each of the queries are executed in parallel across multiple nodes )].
Three references (Laumeyer, Zetune and Bachthavachalu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Laumeyer, Zetune and Bachthavachalu before him/her, to modify the system of Laumeyer and Zetune with the teaching of Bachthavachalu in order to execute queries in parallel [Bachthavachalu: Col 8, lines 30-62].
Claim 78:

Claim 84:
Claim 84 is essentially the same as claim 70 and rejected under the same reasons as applied above. 
Claim 90:
Claim 90 is essentially the same as claim 70 and rejected under the same reasons as applied above.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
02/04/2022

/HUNG D LE/Primary Examiner, Art Unit 2161